Citation Nr: 1432610	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pericarditis and pleuritis (claimed as a bilateral rib and upper back disability), as secondary to rheumatoid arthritis.

2.  Entitlement to service connection for depression, as secondary to rheumatoid arthritis.

3.  Entitlement to service connection for glaucoma, claimed as secondary to rheumatoid arthritis.

4.  Entitlement to an initial compensable evaluation for Sjrogren's disease with dry mouth and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a hearing before  a Veterans Law Judge at the RO.  Such hearing was scheduled for May 1, 2014.  The Veteran failed to report for the scheduled hearing and has not requested that he be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pericarditis and pleuritis, which he asserts are related to his service-connected rheumatoid arthritis.  A private treatment record dated in December 2007 indicates that pleurisy and pericarditis was believed to be secondary to rheumatoid arthritis.  The Board notes that he was scheduled for a VA examination in September 2013, but failed to report.  In a December 2013 statement, he requested that this examination be rescheduled.  Moreover, in a February 2014 statement, his representative alleged that the Veteran had not received notice of the September 2013 examination.  Because it is unclear whether the Veteran was properly notified of the scheduled examination, and because there is evidence suggesting that the claimed conditions are related to his rheumatoid arthritis, the Veteran should be afforded an additional opportunity to report for an examination.

The Veteran has also asserted that he has depression which is secondary to his rheumatoid arthritis.  He was afforded a VA mental health examination in July 2007.  The examiner opined that depression was less likely as not secondary to rheumatoid arthritis.  This examiner did not discuss the underlying rationale for her opinion, and did not provide an opinion regarding whether depression had been aggravated by rheumatoid arthritis.  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the examination report is not adequate for the purpose of deciding this claim, and a new examination is warranted.  

The Veteran was also afforded a VA eye examination in July 2007.  The examiner concluded that open angle glaucoma was not related to rheumatoid arthritis.  He failed to provide a discussion of the rationale underlying his conclusion, and did not provide an opinion regarding whether glaucoma had been aggravated by the service-connected rheumatoid arthritis.  A new examination should be carried out to address these defects.  See Barr.  

Finally, the Board observes that service connection is in effect for Sjrogren's disease with dry eyes and dry mouth, with a noncompensable evaluation.  The RO has evaluated this claim under the criteria for chronic conjunctivitis.  However, because Sjrogren's disease is an autoimmune disorder also characterized by symptoms referable to the mouth, as well as systemic symptoms such as fatigue, fever, joint pain, and swollen glands, it is unclear whether this disability is currently appropriately and fully addressed in the rating pursuant to evaluation of the eyes.  The Board thus concludes that a comprehensive rheumatology examination should be carried out to determine the extent of this disease and allow for its proper evaluation.
In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed pericarditis and pleuritis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that pericarditis and pleuritis were caused or aggravated by the Veteran's service-connected rheumatic arthritis.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
Review of the entire claims file is required; however, the examiner's attention is invited to the December 2007 private clinician's statement suggesting a relationship between the claimed pericarditis and pleurisy and rheumatic arthritis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed depression.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders, and provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disorder was caused or aggravated by the Veteran's service-connected rheumatic arthritis.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his glaucoma.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  
All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that glaucoma caused or aggravated by the Veteran's service-connected rheumatic arthritis, to include medication prescribed for that disability.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
4.  Schedule the Veteran for a VA rheumatology examination by a clinician with the appropriate expertise to determine the extent and severity of his service-connected Sjrogren's disease.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should describe all current manifestations of the Veteran's service-connected Sjrogren's disease, to include their severity.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

